No. 99-20844
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20844
                         Summary Calendar



LAWRENCE CRENSHAW,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1923
                       - - - - - - - - - -
                           May 3, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Lawrence E. Crenshaw appeals the district court’s affirmance

of the Social Security Commissioner’s decision to deny him

disability insurance benefits under the Social Security Act.

     Crenshaw argues that the administrative law judge (“ALJ”)

erred in denying his motion to recuse himself on the ground that

he was biased against black claimants and against claimants who

had alleged chronic pain as an impairment.   Crenshaw’s claim is

based on nothing more than his attorney’s vague assertion that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20844
                                 -2-

one of her previous cases before the same ALJ involved very

similar circumstances.   Crenshaw has not remotely overcome the

presumption that the ALJ was unbiased or sustained his burden of

showing that the ALJ was biased.    See Schweiker v. McClure, 456

U.S. 188, 195-96 (1982); Muse v. Sullivan, 925 F.2d 785, 790 (5th

Cir. 1991).

     Crenshaw otherwise challenges the district court’s

affirmance on the merits.   We review the ALJ’s decision to deny

benefits by determining (1) whether the ALJ applied the correct

legal standards and (2) whether his decision is supported by

substantial evidence.    Falco v. Shalala, 27 F.3d 160, 162 (5th

Cir. 1994).

     Crenshaw’s assertion that the ALJ “never addressed” his

“ruptured disc” is incorrect.   The ALJ in fact discussed his back

impairment at length and determined that, although it limited his

ability to perform work activities, it did not make him disabled.

This finding was supported by substantial evidence in the form

of, inter alia, treatment notes from Crenshaw’s treating

physician, Dr. Karl Schmitt, who consistently opined that

Crenshaw could return to light-duty work, with certain

limitations.   See Greenspan v. Shalala, 38 F.3d 232, 236 (5th

Cir. 1994).

     The Commissioner’s determination that Crenshaw’s pain was

not so extreme as to render him disabled was also supported by

substantial evidence.    Physicians and psychiatrists differed as

to the origin and degree of such pain, and Crenshaw failed to

sustain his burden that his back impairment was capable of
                            No. 99-20844
                                 -3-

producing disabling pain.   See Ripley v. Chater, 67 F.3d 552, 556

(5th Cir. 1995).

     Crenshaw’s assertion that the ALJ did not apply proper legal

standards to his alleged psychiatric impairment is not supported

by the record.   The ALJ’s conclusion that Crenshaw did not have a

“severe” mental impairment was supported by substantial evidence.

Medical reports were conflicting as to the presence, degree, and

duration of such an impairment, and the ALJ properly emphasized

that Crenshaw had not even cited such impairment as being

disabling until after his first administrative hearing in 1994.

     AFFIRMED.